Citation Nr: 1315646	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening the Veteran's claim of service connection for a left shoulder injury.  The Veteran filed a notice of disagreement (NOD) with this determination in December 2009, and timely perfected his appeal in May 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned in July 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board's review of the claims file revealed that the Veteran requested that his claim be expedited due to financial hardship in a November 2011 statement.  Since that time, the Veteran testified at the July 2012 Travel Board hearing.  At that time, the Veteran did not contend that he currently had a financial hardship and move for advancement of his case on the docket.  Accordingly, the Board finds that no action is warranted in regard to this matter. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The issue of service connection for a left shoulder injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left shoulder injury was previously denied in a September 2007 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a left shoulder injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  

2.  Evidence received since the final September 2007 determination wherein the RO denied the Veteran's claim of service connection for a left shoulder injury, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a left shoulder injury.  The RO last denied the Veteran's claim of service connection for a left shoulder injury in a decision dated September 2007.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for a left shoulder injury was last denied in a September 2007 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and lay statements.  Subsequently, VA outpatient treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a chronic left shoulder disability or a relationship between a current left shoulder disability and military service.  The evidence submitted subsequent to the September 2007 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the September 2007 decision, such as VA outpatient treatment records, suggests that the Veteran is currently seeking treatment for and diagnosed with a left shoulder injury, to include subluxation and degenerative joint disease (DJD) of the AC joint of the left shoulder, left shoulder impingement, and tendonitis.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Additionally, at the July 2012 hearing, the Veteran testified to the in-service football injury incident that occurred, and chronicity of left shoulder symptomatolgy since that time.  He also reported receiving treatment from the VA immediately following discharge from service for a left shoulder disability.  

Therefore, the evidence submitted since the final September 2007 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a left shoulder injury is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a left shoulder injury is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a left shoulder injury.

The Veteran contends that his left shoulder injury is due to an in-service incident while playing football.  

The Veteran's service treatment records show that in October 1976, he sustained multiple blows to the shoulder and back in a football game.  The examiner diagnosed the Veteran with left shoulder tendinosis and trapezius tendinosis/strain.  Additionally, a May 1975 record noted a sprained left arm.  

The Veteran was afforded a VA spine examination in March 2010.  The examiner noted that the Veteran had a normal shoulder examination.  However, in a claim for service connection, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that VA treatment records show diagnoses of subluxation and degenerative joint disease of the AC joint of the left shoulder, left shoulder impingement, and tendonitis.  Thus, notwithstanding the March 2010 VA examiner's finding of a normal shoulder, the Board finds that sufficient evidence exists to indicate that the Veteran has a left shoulder disability that may be associated with in-service incidents, thus, triggering the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Additionally, the March 2010 VA examiner concluded that it was unlikely that the Veteran had a shoulder condition and that it was unlikely related to any injury over 30 years ago.  However, the examiner did not state a rationale for the etiology opinion given in reference to the Veteran's shoulder disability.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the examiner did not discuss VA treatment records documenting that the Veteran's cervical spine disability affected his hands and arms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Additional records noted neck pain that radiated to the upper extremity (left shoulder) and down the arm.  Based on this evidence, it is unclear to the Board if the Veteran's left shoulder disability was caused and/or aggravated (permanently worsened) by any of his service-connected cervical spine disability.  As it remains unclear to the Board what left shoulder disorder(s) the Veteran currently has, and the etiology of any such disorder with respect to his service or service-connected disability, a new VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, a remand is also necessary to obtain outstanding VA and private medical records.  At the July 2012 hearing, the Veteran reported that he sought treatment after service in the late 70's and 80's at the VAMC in New Orleans and Dallas.  Additionally, the Veteran reported that he sought private treatment for his left shoulder condition from Dr. Raymond Newsome.  However, it does not appear that these records have been associated with the claims file.  Because it appears that there may be outstanding VA and private medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records, to include from the Dallas and New Orleans VAMC dating since the Veteran's discharge from service.  If appropriate, a search of archived records should be made.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO/AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for a left shoulder disability, including Dr. Raymond Newsome.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, schedule the Veteran for a VA examination to determine whether any left shoulder disability is related to the Veteran's service or secondary to his service-connected cervical spine disability.  The claims file and a copy of this remand must be reviewed by the examiner, and the examination report reflect that the claims file was reviewed.  All indicated testing should be conducted.

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability had its onset in service or is related to any in-service disease, event, or injury, to include an October 1976 football injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability was (i) caused and/or (ii) aggravated (permanently worsened) by his service-connected cervical spine disability.  Furthermore, the examiner should specifically address whether there was any increase in severity of the Veteran's left shoulder disability, that was proximately due to or the result of the Veteran's service-connected cervical spine disability, and not due to the natural progress of the left shoulder disability.

The examiner should consider the Veteran's service treatment records, to include the October 1976 record; VA treatment records and private treatment records showing diagnoses of subluxation and degenerative joint disease of the AC joint of the left shoulder, left shoulder impingement, and tendonitis; the July 2012 hearing transcript; the Veteran's lay statements; and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If any question cannot be answered without a resort to speculation, the examiner should state why this is so.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the AMC/RO should readjudicate the Veteran's claim.  The AMC/RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


